Citation Nr: 0803438	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  07-17 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for cervical myelopathy with 
spastica of the lower extremities, originally claimed as neck 
and back injuries. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, wherein the RO determined that new 
and material evidence had not been received to reopen a 
previously denied claim for service connection for cervical 
myelopathy with spastica of the lower extremities, claimed as 
neck and back injuries.  The veteran timely appealed the 
October 2005 rating action the Board. 

After the RO certified the case to the Board in July 2007, 
the veteran submitted additional written arguments and 
Congressional correspondence that are essentially duplicative 
of those already contained in the claims files.  Thus, it is 
not necessary to refer this material to the RO for initial 
consideration.  
38 C.F.R. § 20.1304 (2007).

In January 2008, a Veterans Law Judge from the Board granted 
the veteran's motion to advance this case on the Board's 
docket. 


FINDINGS OF FACT

1.  In a July 1981 decision, the Board denied entitlement to 
service connection for postoperative residuals of 
osteoarthritis of the cervical spine, essentially finding 
that there was an absence of medical evidence showing a link 
between the veteran's osteoarthritis of the lumbar spine, 
initially diagnosed in 1975, and an-in-service  1945 motor 
vehicle accident.

2.  New and material evidence regarding the veteran's claim 
has not been added to the record since the July 1981 Board 
decision; the evidence of record is cumulative and redundant, 
and does not, when considered with previous evidence of 
record, relate to an unestablished fact (nexus to service) 
necessary to substantiate the veteran's claim, nor raise a 
reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The July 1981 Board decision denying service connection 
for cervical myelopathy with spastica of the lower 
extremities, claimed as neck and back injuries is final.  38 
U.S.C.A. § 7104(b) (West 2002).

2.  Evidence received since the July 1981 Board decision is 
not new and material and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must inform the claimant of any information and evidence (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).,

In this case, VA provided the veteran with notice as required 
by the VCAA in a December 2004 letter.  The letter informed 
the veteran that he needed to show new and material evidence 
to reopen his previously denied claim, i.e., a medical nexus 
between his cervical spine disorder and an in-service motor 
vehicle accident.  The veteran was also generally notified of 
the types of evidence VA would assist him in obtaining and 
informed that he should send information or evidence relevant 
to the claim to VA.  In addition, the RO provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding the claim, and also 
informed the veteran of the cumulative evidence previously 
provided to VA, or obtained by VA on his behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Kent, supra. 

In addition, where the claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  By a July 2007 letter, 
VA provided veteran notice as promulgated in Dingess.  Id.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence associated with 
the claims file since July 1981 consists of numerous private 
and VA treatment records, and statements of the veteran, 
along with his relatives, friends, and service representative 
in support of the claim.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this matter.  Accordingly, further 
development and further expending of VA's resources is not 
warranted and adjudication of his claim on appeal poses no 
risk of prejudice to the appellant.  see, Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Laws and Regulations

New and Material-general criteria

Generally, a claim that has been denied in a Board decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. 7104 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed, unless the 
evidence is inherently incredible or consists of statements 
which are beyond the competence of the person making them.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).



Service connection -general criteria 

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2007).

Service connection may be granted on the basis of a post- 
service initial diagnosis of a condition when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection-presumptive criteria

Where a veteran served for 90 days in active service, and 
arthritis develop to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

III.  Analysis

In this case, the veteran seeks to reopen a claim of 
entitlement to service connection for cervical myelopathy 
with spastica of the lower extremities, originally claimed as 
neck and back injuries. 

In denying service connection for cervical myelopathy with 
spastica of the lower extremities, originally claimed as neck 
and back injuries, in July 1981, the Board concluded that 
there was no medical evidence that established an etiological 
relationship between the veteran's cervical spine disorder 
and his period of military service to include, but not 
limited to, a 1945 motor vehicle accident.  As noted 
previously herein, prior unappealed decisions of the Board 
are final.  
38 U.S.C.A. § 7104(b) (West 2002).  Thus, new and material 
evidence must be received to reopen the veteran's previously 
denied service connection claim.  
38 U.S.C.A. 7104 (West 2002).  

After reviewing the record, and for reasons expressed below, 
the Board finds that new and material evidence has not been 
received to reopen the veteran's previously denied claim for 
service connection for cervical myelopathy with spastic of 
the lower extremities, originally claimed as neck and back 
injuries.  In reaching the foregoing determination, the Board 
finds that evidence received after the Board's July 1981 
decision consists, in part, of duplicate service treatments 
reports and post-service medical records (dated in February 
1945 and November to December 1975), prepared by United 
States Naval Hospital, Memphis, Tennessee, and St. Mary's 
Hospital, Huntington, West Virginia, respectively.  Duplicate 
records, by definition, are not "new." 

Also added to the record since July 1981 are VA outpatient 
records, dating from March 2005 to July 2007, reflecting that 
the appellant had continued to receive treatment for his 
cervical spine and other unrelated disorders.  

While the above-referenced VA clinical records are "new," 
they are not "material."  To that end, they only 
demonstrate a fact that was as previously before the Board in 
July 1981, namely, that the veteran has a cervical spine 
disorder.  They do not, however, address the reason for the 
Board's July 1981 denial:  an absence of medical evidence 
establishing an etiological relationship between the 
veteran's cervical spine disorder and his period of military 
service to include, but not limited to, a 1945 motor vehicle 
accident.  Thus, these records are not material, as they do 
not relate to an unestablished fact necessary to substantiate 
the claim, i.e., a medical nexus between any currently 
diagnosed cervical spine disorder and the veteran's military 
service.  They do not also contain medical evidence of 
arthritis of the cervical spine manifested to a compensable 
degree within a year of service discharge in February 1946.  
Thus, they are therefore not "so significant that [they] 
must be considered in order to fairly decide the merits of 
the claim."  
38 C.F.R. § 3.156 (2007).

Finally, the Board notes that the veteran, along with his 
friends, family members, and service representative, have 
submitted statements in connection with the claim, including 
contentions that his cervical spine disorder is related to 
the 1945 motor vehicle accident.  As these individuals have 
no medical training, however, their assertions of medical 
causation are insufficient to reopen his claim. 
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In this 
regard, the Board notes that while these individuals can 
report and describe the veteran's symptoms, their statements 
as to the cause, onset or claimed aggravation of his cervical 
spine disorder must be supported by competent medical 
evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on the foregoing, the Board concludes that new and 
material evidence has not been received since the Board's 
July 1981 decision regarding the veteran's claim.  The 
evidence received is cumulative and redundant of the evidence 
of record before the Board in July 1981, or is legally 
insufficient to reopen the claim.  As such, there is no new 
evidence that has raised a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, because new and material evidence has not been 
received, the claim of entitlement to service connection for 
cervical myelopathy with spastica of the lower extremities, 
originally claimed as neck and back injuries, is not 
reopened.

	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence has not been received and the 
veteran's appeal to reopen a claim for entitlement to service 
connection for cervical myelopathy with spastica of the lower 
extremities, originally claimed as neck and back injuries is 
not reopened. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


